Citation Nr: 1600049	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-28 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The prior adjudications of the above new and material evidence claim reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Since the final adjudication of this case, the Veteran has made multiple submissions of evidence in support of his claim.  No subsequent SSOC was issued, but this is not necessary because the evidence either was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. §§ 20.800, 20.1304(c) (2015) or is entirely duplicative of evidence already of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2010 Board decision denied entitlement to service connection for PTSD, finding that the Veteran did not have PTSD based upon a verified in-service stressor.
 
2.  Evidence received since the December 2010 Board decision raises a reasonable possibility of substantiating the Veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The December 2010 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  Evidence received since the December 2010 Board decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has PTSD due to his military service in Vietnam. 

The Veteran originally was denied entitlement to service connection for PTSD in a December 2010 Board decision.  The Veteran did not appeal the denial to the Court of Appeals for Veterans Claims or file a request for reconsideration with the Board.  The denial of his claim consequently became final.  See 38 C.F.R. § 20.1000 (2015). 

As a result, the claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for PTSD was denied in a December 2010 Board decision.  The evidence of record at the time of this decision consisted of the Veteran's service treatment records (STRs), VA and private treatment records, and lay statements from the Veteran.

Again, the Veteran claims he has PTSD due to his military service in Vietnam.  The December 2010 Board decision found that the Veteran did not have a diagnosis of PTSD based on a verified in-service stressor.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has PTSD based on a verified in-service stressor.  The Board finds the evidence received since the above decision does so.

In that regard, the Veteran has submitted a February 2010 VA treatment record that included a diagnosis of PTSD.  The Board notes that this record would technically be considered to have been part of the record at the time of the December 2010 Board decision, as it was in VA's possession; however, the record was not included in the claims file at that time of adjudication and was not discussed in the December 2010 Board decision.  As such, the Board will consider this evidence to be "new" for the purpose of this decision.  It is unclear as to the precise basis for the February 2010 PTSD diagnosis, other than that it was based in some measure on the Veteran's symptoms of nightmares, exaggerated startle response, avoidance of crowds and having people behind him, and sleep problems.  In addition, a November 2011 VA examination report indicated that the Veteran's reported stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity, although the examiner ultimately decided that the Veteran did not meet all the criteria for a diagnosis of PTSD.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between PTSD and the Veteran's reported stressors.  Although the February 2010 diagnosis did not discuss the Veteran's reported stressors, read in combination with the November 2011 VA examination report findings that the Veteran's stressors met the criteria for diagnosing PTSD, the evidence suggests an association between the Veteran's in-service stressors in Vietnam and a potential diagnosis of PTSD.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's PTSD claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for PTSD on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran was afforded a VA examination for his claimed PTSD in November 2011.  The examiner concluded that the Veteran's reported stressors met the criteria for a diagnosis for PTSD, but that he did not meet all the other criteria.  As such, no psychiatric diagnosis was made.  During the Veteran's October 2015 Board hearing, however, he reported multiple mental health symptoms not discussed in the November 2011 VA examination report.  For example, the Veteran reported outbursts of anger and irritability, sleep impairment, hypervigilance, intermittent depression, exaggerated startle response, flashbacks, and family problems.  As the crux of the Veteran's claim is whether he meets the criteria for a diagnosis of PTSD and he appears to be experiencing symptoms in addition to those discussed at the time of the last examination, the Board concludes that another VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA mental health treatment records from all applicable facilities from December 2009 to the present.

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder, specifically to include PTSD.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed but diagnosed at some point during the appellate time period (including PTSD) began in or are otherwise related to active service, to include the Veteran's reported stressors in Vietnam. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


